tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c sep ers sain oi lala y tcp fa ai _ in re company this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan yearended date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the company has a calendar_year fiscal_year cumulatively from through the company had de minimus net profits near the end of the company was first informed by the new enrolled_actuary for the pension_plan who had taken over the pension_plan beginning with the plan_year that the plan had a significantly larger funding deficiency than the deficiency that had been reported by the prior enrolled_actuary for the plan and that the minimum_funding contribution for the plan_year ending date would be substantially higher than it had been in previous years note that the other information available to the company was not sufficient for it to determine the magnitude of the funding deficiency to effect a recovery and to be able to meet the minimum_funding requirements for future plan years the company has frozen benefit accruals under the pension_plan instituted price increases and is developing programs to reduce expenses through the closure of marginal profit centers and the institution of policies and procedures to curtail future capital expenditures i as of date the value of the assets of the plan was equal to of the plan's current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following condition the contributions required to satisfy the minimum_funding_standard for the plan years ending date and are to be timely made as defined in sec_412 of the code without a waiver being granted for such years _- if this condition is not satisfied the waiver is retroactively null and void you agreed to this condition in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter has also been sent to the manager employee_plans classification in should be furnished to the enrolled_actuary for the plan a copy of this letter if you have any questions on this ruling letter please contact sincerely james e holland jr manager employee_plans technical
